                 1
                 2
                 3                                UNITED STATES DISTRICT COURT
                 4                                        DISTRICT OF NEVADA
                 5                                                   ***
                 6    LISA M. FLYNN, et al.,                                 Case No. 2:15-CV-71 JCM (GWF)
                 7                                           Plaintiff(s),                       ORDER
                 8            v.
                 9    MURRAY CRAIG, et al.,
               10                                          Defendant(s).
               11
               12            Presently before the court is the matter of Flynn et al v. Craig et al, case no. 2:15-cv-00071-
               13     JCM-GWF.
               14            On February 7, 2018, the court stayed this action pending termination of defendant Murray
               15     Craig’s (“defendant”) bankruptcy proceedings. (ECF No. 102). The court’s order instructed
               16     defendant to notify the court within fourteen (14) days following termination of the bankruptcy
               17     proceedings. Id. However, since that date, no documents have been filed and defendant has not
               18     informed the court of the status of the proceedings.
               19            Accordingly, the court hereby orders the parties to submit, within fourteen (14) days from
               20     the date of this order, a joint status report indicating the status of defendant’s bankruptcy
               21     proceedings. Failure to comply with the court’s order may result in sanctions.
               22            Accordingly,
               23            IT IS SO ORDERED.
               24            DATED June 20, 2019.
               25
                                                                    __________________________________________
               26                                                   UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
